TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00098-CV


                                         C. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-20-001928, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               C.G. appeals from the trial court’s final decree terminating her parental rights to

her child. See Tex. Fam. Code § 161.001. After a jury trial, the trial court rendered judgment on

the jury’s verdict, finding by clear and convincing evidence that several statutory grounds existed

for terminating C.G.’s parental rights and that termination of those rights was in the child’s best

interest. See id. § 161.001(b)(1)(D), (E), (O), (2).

               On appeal, C.G.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights).

The brief meets the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.—Austin 2005, pet. denied). C.G.’s counsel has certified to this Court that he has provided

C.G. with a copy of the Anders brief, the motion to withdraw, the reporter’s record, and the

clerk’s record and that he has advised C.G, of her right to file a pro se brief. To date, C.G. has

not filed a pro se brief. The Department of Family and Protective Services has filed a response

to the Anders brief, stating that it will not file a brief unless requested by this Court.

                Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on C.G.’s behalf, and have found nothing in the record that

might arguably support an appeal. Our review included the trial court’s findings as to C.G.

under parts (D) and (E) of Section 161.001(b)(1) of the Family Code, and we have found no

nonfrivolous issues that could be raised on appeal with respect to those findings. See In re N.G.,

577 S.W.3d 230 237 (Tex. 2019). We agree with appellant’s counsel that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s decree terminating C.G.’s parental

rights. Counsel’s motion to withdraw is denied.1




        1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings [in the Texas Supreme Court],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to C.G. has not yet been discharged. See id. If after
consulting with counsel, C.G. desires to file a petition for review, her counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id. at 27-28.


                                                   2
                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Justices Triana, Kelly, and Smith

Affirmed

Filed: July 22, 2022




                                              3